TDCJ Offender Details                                                                               Page 1 of2


                                                                 ['!i) TDCJ Home     -      New Offender Search




 Offender Information Details
     Return to Search list· , •I



 SID Number:                                    03180032

 TDCJ Number:                                   00612010

 Name:                                           MACK,CRAIG

 Race:                                          B

 Gender:                                        M

 DOS:                                            1963-03-31

 Maximum Sentence Date:                          LIFE SENTENCE

 Current Facility:                               BYRD

 Projected Release Date:                         LIFE SENTENCE

 Parole Eligibility Date:                        NOT AVAILABLE

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.                                                                                  •
 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.                                                       -


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  .Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
   Offense                               Sentence                  Case        Sentence (YY-
                     Offense                          County
     Oat~                                  Date                     No.          MM-D D)

              I                      I                                     I
http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=03180032                    5/8/2015